                       UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    STATE FARM MUTUAL AUTOMOBILE                            )
    INSURANCE COMPANY, and STATE                            )
    FARM FIRE AND CASUALTY                                  )
    COMPANY,                                                )
                                                            )   Case No. 8:20-cv-02428-VMC-
    Plaintiffs,                                             )   TGW
                                                            )
           v.                                               )   Hon. Virginia M. Hernandez
                                                            )   Covington
                                                            )
    ROBERT LEWIN, D.C., et al.,                             )   Magistrate Thomas G. Wilson
                                                            )
    Defendants.                                             )

                PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                DEFENDANTS’ MOTION FOR PROTECTIVE
          ORDER REGARDING PLAINTIFFS’ NON-PARTY SUBPOENAS

      Defendants’ Motion for Protective Order (the “Motion”) asks the Court to order

Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire

and Casualty Company (collectively, “Plaintiffs”) to withdraw completely three

document subpoenas (the “Subpoenas”) to non-parties Path Medical Center Holdings,

Inc. (“Path Holdings”), GreatBanc Trust Company (“GreatBanc”), Keefe

McCullough & Co., LLP (“Keefe”) (collectively, “the Non-Parties”). 1 Defendants


1
  Defendants Robert Lewin, D.C. (“Lewin”), Path Medical, LLC (“Path Medical”), and 1-800-411-
PAIN Referral Service, LLC (“411-PAIN”) filed a motion on July 15, 2021, the date the Non-Parties’
responses to the Subpoenas were due. (ECF 86.) The Chiropractor and Medical Director Defendants
(“Provider Defendants”), however, filed an untimely joinder motion (ECF 87), see, e.g., Allstate v. Auto
Glass Am., LLC, 2020 WL 6066316, at *2 (M.D. Fla. July 15, 2020); Morock v. Chautauqua Airlines, Inc.,
2007 WL 4322764, at *1 (M.D. Fla. Dec. 11, 2007), that failed to comply with Local Rule 3.01(g), see
Allmond v. City of Jacksonville, 2007 WL 1079089, at *1 (M.D. Fla. Apr. 9, 2007) (denying the plaintiff’s
motions for a protective order to prevent discovery and to strike non-party subpoenas because the
motions did not “contain certificates indicating [the p]laintiff conferred with opposing counsel as
argue the Subpoenas should be withdrawn for three reasons. First, they contend the

Court should withdraw the Subpoenas because they seek information from and

regarding Path Holdings, which is not a party to the lawsuit. Second, they contend the

Subpoenas seek information that is not relevant to the fraud scheme alleged in the

Amended Complaint (“AC”). Finally, they argue the Subpoenas seek information that

would be unduly burdensome for the Non-Parties to produce. As discussed below,

these arguments should be rejected, and the Motion should be denied.

I.      LEGAL STANDARDS
     As the “party seeking a protective order,” Defendants – not Plaintiffs – have the

burden to demonstrate good cause for their Motion. 2 Bernath v. Seavey, 2017 WL

11025770, at *3 (M.D. Fla. May 9, 2017). Defendants “must make a particular and

specific demonstration of fact as distinguished from stereotyped and conclusory

statements supporting the need for a protective order.” Id. “Good cause represents the

‘sole criterion’ for assessing the propriety of a protective order, and it generally signifies

a sound basis or legitimate need to take judicial action.” E-Pro. Techs. LLC v.

Primehealth of Ill., Inc., 2020 WL 9595904, at *1 (M.D. Fla. Oct. 22, 2020).


required by Local Rule 3.01(g)”). The Provider Defendants’ joinder motion should be denied on these
grounds. See infra n.13.
2
  Defendants rely on a Texas federal district court decision to argue Plaintiffs carry the initial burden
to show the discovery is relevant. However, in the Eleventh Circuit, the standard Defendants urge
appears to apply to motions to compel, not motions for protective orders. See Doerr v. Abplanalp, 2020
WL 6870912, at *2 (M.D. Fla. Sept. 3, 2020) (“the proponent of a motion to compel discovery [] bears
the initial burden of proving that the information is relevant”); Endurance Am. Spec’tly Ins. Co. v. Liberty
Mut. Ins., 2018 WL 7352150, at *3 (M.D. Fla. Dec. 20, 2018) (“Generally, the proponent of a motion
to compel discovery bears the initial burden of proving that the information sought was relevant”). In
any event, because the Subpoenas seek relevant information, Defendants cannot avoid their burden
to show good cause for issuance of a protective order.

                                                     2
Additionally, while Defendants urge an exceptionally narrow and incorrect view of

permissible discovery, Rule 26(b)(1) actually provides a broad allowance for

“discovery regarding any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case[.] Information within this scope of

discovery need not be admissible in evidence to be discoverable.” Eres v. Progressive,

2018 WL 11344801, at *1 (M.D. Fla. Sept. 21, 2018). The term relevant should be

“construed broadly to encompass any matter that bears on, or that reasonably could

lead to [any] other matter that bears on, any issue that is or may be in the case.” (Id.)

The same relevancy standard under Rule 26 governs Rule 45 subpoenas. E-Pro. Techs.,

2020 WL 9595904, at *1. The relevancy of the information sought through the

Subpoenas is discussed next. 3

II.      THE INFORMATION SOUGHT BY THE SUBPOENAS IS HIGHLY
         RELEVANT AND DISCOVERABLE
      The fact Path Holdings is not a party does not preclude Plaintiffs from obtaining

information from and about Path Holdings, so long as the information is relevant and

proportional to the needs of the case. See FRCP 26(b)(1). Indeed, regardless of status

as a party or non-party, the question of relevancy turns on whether “there is any

possibility that the information sought [by the Subpoenas] may be relevant to the

subject matter of the action.” Ortiz v. Pin UPS of Daytona Beach, LLC, 2020 WL



3
 Although Defendants observe several of the causes of action at issue are subject to Rule 9(b), it has
no bearing on the discovery sought in the Subpoenas. (See Mot. 11.) The Court already concluded
Plaintiff’s original Complaint included “sufficient factual allegations to support Plaintiffs’ contention
that [the] claims are fraudulent” and issued an order largely denying Defendants’ motion to dismiss.
(ECF 73, pp. 22-25.) The Subpoenas seek discovery related to those well-pleaded fraud claims.

                                                   3
10456853, at *2 (M.D. Fla. July 31, 2020) (citing Deitchman v. E.R. Squibb & Sons, Inc.,

740 F.2d 556 (7th Cir. 1984) (if the court is in doubt concerning the relevancy of

requested discovery, the discovery should be permitted) (other citations omitted)). In

making that determination, “consideration should be given to several factors including

the importance of the issues at stake, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery

in resolving the issues, and whether the burden and expense of the proposed discovery

outweighs its likely benefit.” FRCP 26(b)(1). Here, each of these factors weighs heavily

in favor of allowing Plaintiffs to obtain the discovery set forth in the Subpoenas. 4

    A.     The Relationships, Activities, And Interests Of Path Holdings, The Path
           ESOP, And Defendant Path Medical Are Inextricably Intertwined.
    Although Path Holdings is not a defendant, its relationships, activities, and

interests, as well as those of the Path Medical Center Holdings Employee Stock

Ownership Plan (the “Path ESOP”), are inextricably intertwined with those of Path

Medical and Lewin, and thus discoverable. See, e.g., United States v. Benavides, 470 F.

App'x 782, 787-88 (11th Cir. 2012) (concluding evidence of other fraudulent conduct



4
  Defendants’ authority, Polycarpe v. Seterus, 2017 WL 2257571 (M.D. Fla. May 23, 2017), supports
the discovery sought through the Subpoenas. (Mot. 10.) The Polycarpe plaintiff brought claims against
the defendant for statutory violations during the servicing of her mortgage. Polycarpe, 2017 WL
2257571, *1. The court allowed the plaintiff to obtain discovery from the defendant concerning other
instances in which non-parties accused it of similar violations. Id. at *5. While the defendant’s conduct
in servicing other mortgages was not a claim in the plaintiff’s case, the court nonetheless permitted the
discovery because it was relevant to the plaintiff’s claims to show the defendant’s knowledge of
wrongdoing, and to determine damages. Id. Thus, discovery is not as limited as Defendants suggest –
non-party discovery that bears upon the claims already identified in the AC is permissible. Moreover,
if discovery related to the claims at issue yields new information that would support adding parties to
existing counts or pleading new claims altogether, a party may seek leave to amend its pleadings. See
Nat’l Trust Ins. Co. v. Graham Bros. Constr. Co., Inc., 2012 WL 13105134, *2 (M.D. Fla. Mar. 13, 2012).

                                                   4
was admissible because it was “inextricably intertwined with the charged offense”);

United States v. US Infrastructure, Inc., 576 F.3d 1195, 1210-11 (11th Cir. 2009) (holding

a non-party’s testimony regarding an interaction the non-party had with a defendant

that was unrelated to the specific bribery charge at issue was nonetheless “inextricably

intertwined” with the issues of the case because it “was relevant to the chain of events

surrounding the charged crimes, including context and setup”) (emphasis added); United

States v. Meester, 762 F.2d 867, 877 (11th Cir. 1985) (admitting testimony that “served

to establish a background for the later substantive acts charged in the indictment”

because such testimony was “relevant to prove the existence and purpose of the

ongoing conspiracies and to establish the significance of the later acts”); State Farm v.

Physiomatrix, Inc., 2013 WL 10572229, at *3 (E.D. Mich. Aug. 13, 2013) (permitting

non-party discovery that “will help establish ownership and control over the various

[defendant] entities”). In that regard, the AC includes detailed allegations about: (1)

the extremely suspicious circumstances under which Path Holdings and the Path

ESOP were formed in October 2016; and (2) the significant, if not complete, identity

of interests and control between Path Holdings, the Path ESOP, and Path Medical,

the defendant entity through which every fraudulent claim at issue in this case was

submitted to Plaintiffs. (ECF 77 ¶¶ 41-48.) Consistent with these allegations and

publicly available information, the following facts are indisputable:

   • During the entire period of the fraud scheme at issue, Path Holdings owned
     100% of the membership interests in Path Medical;
   • During the entire period of the fraud scheme at issue, the Path ESOP owned
     100% of the stock of Path Holdings;

                                            5
   • Path ESOP’s sole asset is 100% of the common stock of Path Holdings;
   • After selling his majority ownership interest in Path Medical to Path Holdings
     in October 2016 for up to $243,500,000, Lewin remained in his position as CEO
     and a Director of Path Medical through at least November 2018 and held the
     CEO and Director positions for Path Holdings during the same period;
   • The individual succeeding Lewin as CEO of Path Holdings, Manuel
     Fernandez, assumed the role of CEO for Path Medical during the same period;
   • The Chief Operating Officer, Vice President, and Chief Compliance Officer,
     and certain Directors of Path Holdings held the same positions with Path
     Medical during the same periods;
   • Path Holdings and Path Medical shared the same principal business addresses;
   • An ESOP Committee appointed by the Board of Directors of Path Holdings
     administer the Path ESOP (i.e., the Directors of Path Holdings, at least some of
     whom were also Directors of Path Medical, decide who the members of the
     ESOP Committee are, and that Committee administers the Path ESOP);
   • According to annual reports filed by the Path ESOP, “[c]ertain administrative
     functions of [the Path ESOP] are performed by officers and directors of [Path
     Holdings]”;
   • Path Holdings pays the fees of GreatBanc, the Trustee of the Path ESOP;
   • In October 2016, based upon a purportedly independent appraisal performed by
     an unidentified firm that was retained by GreatBanc, as the Trustee for the Path
     ESOP, the Path ESOP agreed to pay $243,500,000 to acquire the common stock
     of Path Holdings, which presumably was held and sold to the Path ESOP by
     Lewin; and
   • Based upon valuations of the Path Holdings common stock performed for the
     benefit of the Path ESOP by one or more independent appraisal firms retained
     by GreatBanc, the value of those shares inexplicably dropped to $35.1 million
     as of December 31, 2016, which was less than 90 days after the Path ESOP had
     agreed to pay $243,500,000 for the shares, and to $5.5 million as of December
     31, 2017, which was less than 12 months later.
(Id.) Furthermore, it appears the employees Defendants used to carry out the scheme

at Path Medical were actually employees of Path Holdings. For example, annual

reports filed for the Path ESOP report more than 150 employees of Path Holdings were

participants in the Path ESOP. (See, e.g., Ex. 1, 2016 Form 5500, Part II, Item 6.)


                                         6
Because the only asset of Path Holdings was its ownership of Path Medical, the logical

inference is the employees of Path Holdings were the individuals who were working

for Path Medical. In fact, Path Holdings holds itself out as the employer of Path

Medical’s employees, provides those employees with the “Path Medical Center

Holdings, Inc.’s Employee Handbook,” and requires those employees to review and

acknowledge their understanding of the Employee Handbook. (ECF 86-1, 23, 25-26.)

The Director of Human Resources of Path Holdings appears to administer discipline

for employees who provide services to Path Medical, and receives complaints filed

against employees for issues associated with Path Medical’s patient records and misuse

of its confidential information. 5

    Based on these facts, it is obvious the relationships, activities, and interests of Path

Medical, Path Holdings, and the Path ESOP are inextricably intertwined. Path

Holdings and the Path ESOP were formed to enable Lewin to transfer his legal

ownership of Path Medical to Path Holdings and the Path ESOP for up to

$243,500,000, while at the same time maintaining absolute control over Path Medical

and the ability to carry on the fraud scheme through his roles as CEO and a Director

of Path Holdings. (ECF 77 ¶¶ 41-48.) After Lewin was purportedly removed from his

roles with Path Medical and Path Holdings, it is currently not known to Plaintiffs what

extent he continued to be involved in or benefited from their affairs. However, both



5
 (See, e.g., ECF 86-1, at Req. Nos. 23, 25-26 (requesting Path Holdings produce a copy of the employee
handbook and complaints or written notices concerning individual defendants or patients at issue that
were submitted to the Director of Human Resources of Path Holdings).)

                                                  7
before and after Lewin was replaced in his roles with Path Medical and Path Holdings,

there was a substantial, if not complete, identity of interest among the other individual

directors and officers of both entities. (Id. ¶ 44.) In short, during the entire period of

the scheme alleged in the AC, Path Holdings owned Path Medical, had the same

officers and directors of Path Medical, was located at the same addresses as Path

Medical, employed the people who worked at Path Medical and were used to carry

out the scheme, and its financial performance was completely dependent on Path

Medical. At the same time, the Path ESOP wholly owned Path Holdings and the

Directors of Path Holdings determined the members of the ESOP Committee

responsible for administering the Path ESOP. Based on these facts, and the highly

suspicious circumstances described above, the information sought from and about

Path Holdings, the Path ESOP, and the nature and extent of their involvement with

Path Medical and the alleged scheme, is absolutely relevant within the meaning of

Rules 26(b)(1) and 45. 6 See, e.g., Roche Diagnostics Corp. v. Priority Healthcare, 2019 WL


6
  Defendants’ authority is readily distinguishable. (Mot. 10, citing Roberts and MetroPCS decisions.)
The plaintiff in Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358 (8th Cir. 2003) brought suit against
a dealership and individuals in connection with a conspiracy to roll-back the odometers on two
vehicles the plaintiff had purchased from the defendant dealership. Id. at 359. The Roberts court
affirmed the district court’s decision to quash the plaintiff’s second subpoena to a non-party dealership.
Id. at 359. The court observed the plaintiff already received much of the information in response to
her first set of subpoenas to the non-party dealership and, importantly, the plaintiff conceded “neither
of the vehicles at issue were sold through [the non-party].” Id. at 360. Thus, under the circumstances,
it was clear the plaintiff was not seeking to obtain discovery related to her claims, but other possible
claims against other parties. Likewise, in MetroPCS v. Thomas, 327 F.R.D. 600 (N.D. Tex. 2018), the
court quashed the subpoena because there was “nothing to suggest” the non-party had conspired with
the defendant or had any information relevant to the claims and defenses in the pending action. Id. at
627. The court noted a party seeking discovery was “not required to be able to plead a claim against
[the non-party] under Rule 11 standards to be able to take a deposition to explore what she knows that
is relevant to the existing claims and defenses in the [] action.” Id. However, the court concluded it
would be burdensome for the non-party before it to sit for a deposition when the “only basis for

                                                    8
4686352, at *6 (N.D. Ala. Feb. 12, 2019) (denying the defendants’ motion for

protective order because they consistently shielded operations through various entities

as part of a scheme to submit unlawful bills to insurance companies); Geico v.

Mayzenberg, 2018 WL 10517074, at *3 (E.D.N.Y. June 29, 2018) (finding subpoenas

seeking documents relating to the non-parties’ relationships with various corporations

belonging to a named defendant were proper); Shanshan Shao v. Beta Pharma, Inc., 2017

WL 1752932, at *3 (D. Conn. May 4, 2017) (granting the plaintiffs’ motion to enforce

non-party subpoenas to the defendants’ accountants because the subpoenas, which

requested “complete files” regarding various non-party entities, sought records

“relevant to an alter ego/corporate veil analysis, and, in particular, to whether the

dominated entity observed corporate formalities”); Hitachi Med. Sys. Am., Inc. v. Branch,

2010 WL 3767581, at *1 (N.D. Ohio Sept. 24, 2010) (finding subpoena sought relevant

information where the discovery could show defendant made fraudulent transfers to

various non-parties).

  B.      The Amount In Controversy And The Importance Of The Issues At Stake
          Are High.
   The amount in controversy is substantial, namely more than $17 million in

damages incurred by Plaintiffs, which will be trebled to more than $51 million if

Plaintiffs prevail on their RICO counts. (ECF 77 ¶¶ 184-207.) Furthermore, the

Subpoenas seek critically important information. As discussed above, it is




insisting that she do so is a witness's testimony that she may be involved in a scheme that the witness
has apparently never suggested involves the defendants in the [pending] action.” Id. at 628.

                                                  9
indisputable: (1) Path Holdings wholly owned Path Medical; (2) the Path ESOP

wholly owned Path Holdings; (3) Path Holdings and Path Medical shared officers,

directors, employees, and addresses; and (4) the financial success of Path Holdings and

the Path ESOP depended entirely on the financial success of Path Medical which, in

turn, depended on the success of the fraud scheme alleged in the AC. Given these facts,

the Subpoenas seek discovery to determine: (1) whether Lewin and others established

Path Holdings and the Path ESOP through sham transactions for fraudulent

purposes; 7 (2) whether Path Holdings and the Path ESOP followed corporate

formalities and should be treated as legally distinct from Path Medical, or were

corporate instrumentalities Lewin and others created to carry on the fraud; 8 and (3)

the extent to which Path Holdings, the Path ESOP, and individuals associated with

them participated in, benefited from, and were motivated to commit the fraud scheme

alleged in the AC. 9 See, e.g., NetJets Aviation, Inc. v. Peter Sleiman Dev. Grp., LLC, 2011

WL 6752488, at *2-3 (M.D. Fla. Dec. 22, 2011) (denying motion for protective order

because subpoenas to non-party entities “may lead to the discovery of admissible

7
  (See, e.g., ECF 86-2 and 86-3, at Req. Nos. 1-10, 15-17 (requesting Path ESOP plan agreement, note
agreements, stock purchase agreement, transaction documents, refinancing and renegotiation
agreements, independent appraisers’ valuation reports, Path ESOP Form 5500s, IRS determination
letters, and communications regarding these issues); ECF 86-1 at Req. Nos. 7, 9-20, 24, 27 (similar).)
8
  (See, e.g., ECF 86-2 and 86-3, at Req. Nos. 6-7, 11-14, 17 (requesting meeting minutes, exercise of
voting rights, contractual agreements, and communications regarding these issues); ECF 86-1 at Req.
Nos. 1-3, 9-15, 27 (requesting from Path Holdings meeting minutes, tax returns,
ownership/membership interests, stock ledgers, transfer of funds, and communications regarding the
issues).)
9
  (See, e.g., ECF 86-2 and 86-3, at Req. Nos. 4, 13-14 (documents reflecting transfer of proceeds,
contractual arrangements among Defendants and non-parties); ECF 86-1 at Req. Nos. 1-8, 21-23
(requesting from Path Holdings tax returns, contractual arrangements with, and payments made to or
received, from Defendants and other non-parties).)

                                                 10
evidence regarding whether [the defendant] used the non-party companies to dominate

and control [the co-defendant entity] and/or whether [the defendant] used [the co-

defendant entity] fraudulently or for an improper purpose”); State Farm v. Fayda, 2016

WL 4530890, at *3 (S.D.N.Y. Mar. 24, 2016) (finding the individual defendants’

motives for participating in a fraudulent medical billing scheme were relevant and

ordered the production of their financial records); State Farm v. McGee, 2012 WL

8281725, at *2-3 (E.D.N.Y. Feb. 21, 2012) (compelling the production of documents

relevant to motive, profits from the scheme, financial relationships among defendants,

and credibility of defendants); Allstate Ins. Co. v. Etienne, 2010 WL 11626966, at *3

(E.D.N.Y. Apr. 30, 2010) (finding non-party subpoenas sought relevant information

that could “provide insight into the nature and extent of the relationships between the

participants in the alleged scheme, the scope and nature of any conspiracy, and the

extent to which defendants profited from the arrangement”). These issues are

discoverable and necessary to Plaintiffs’ ability to prove the structure through which

the scheme was conducted, the identity, roles, and relationships of the individuals and

entities through which the scheme was conducted, and the extent to which specific

individuals and entities were enriched by the scheme, knowingly or not. See, e.g., State

Farm v. Pointe Physical Therapy, LLC, 2017 WL 5176403, at *2 (E.D. Mich. Nov. 3,

2017) (granting motion to compel non-party’s financial records in RICO case where

such records “may reveal financial inter-connectedness among defendants and third-

parties, including the identity of those who profited from the fraud scheme”); State

Farm v. Warren Chiropractic & Rehab Clinic, PC, 2015 WL 4094115, at *6 (E.D. Mich.
                                          11
July 7, 2015) (permitting financial discovery in RICO case into entities owned by

medical-provider defendant because such documents “may be relevant to establishing

the financial relationships among [the clinic and its owner], and other individuals

and/or businesses that [the defendant] owned or maintained that might have been part

of the scheme”); Sirmon v. Wyndham Vacation Resorts, 2012 WL 4341819, at *7 (N.D.

Ala. Sept. 18, 2012) (where the plaintiffs “alleged facts that could indicate a conspiracy

among the various corporate entities or other third parties” and “asserted that

[d]efendants’ company structure is ‘extremely opaque’ . . . and involves a corporate

structure that ‘embodies dozens of interrelated subsidiaries, trusts, non-profit

associations, etc.[,]’ [the p]laintiffs should be allowed an opportunity to use discovery

to determine the scope of the corporate relationships and to conclude whether their

conspiracy claim is with or without merit”); Wendruck v. Hartford Life, 2005 WL

8156448, at *3 (C.D. Cal. Dec. 12, 2005) (noting the exact nature of a RICO enterprise

is a matter for discovery).

  C.     The Information Sought Should Be In The Exclusive Control Of The Three
         Non-Parties Who Have Been Subpoenaed And Cannot Be Obtained From
         Any Other Known Source.
   The Subpoenas were directed to: (1) Path Holdings; (2) GreatBanc, which was the

Trustee for the Path ESOP and, as such, would, inter alia, maintain relevant records

sought through the Subpoenas; and (3) Keefe, the independent auditor for the Path

ESOP, which was responsible for (a) preparing and signing annual reports filed by the

Path ESOP addressing the circumstances and terms of the financial transactions

engaged in by the Path ESOP with Path Holdings and Lewin, including the initial

                                           12
acquisition by the Path ESOP of the common stock of Path Holdings in exchange for

promissory notes totaling $243,500,000, (b) preparing the audited financial statements

upon which a purportedly independent appraisal firm relied upon in determining the

value of the common stock of Path Holdings was $243,500,00 when it was acquired

by the Path ESOP for that amount in October 2016, but had a value of only $5.5

million less than 15 months later, and (c) reviewing the documents and information

regarding these transactions and valuations, and communicating with the individuals

who were involved in them. These three entities should be in exclusive possession of

the documents sought from them by the Subpoenas by virtue of their roles and

responsibilities with respect to these transactions, and Plaintiffs are not aware of any

other source for such documents. 10

     D.   The Non-Parties Have The Resources To Produce The Subpoenaed
          Documents, And Neither They Nor The Defendants Have Offered Any
          Specific Evidence To The Contrary.
     Although Defendants generally contend the Subpoenas are overbroad and unduly

burdensome, neither they nor, perhaps more importantly, the entities who received the

Subpoenas, have provided any specific support which would be necessary to carry their

burden. On that basis alone, the Court should conclude the Non-Parties have the

resources to produce the documents responsive to the Subpoenas and it would not be


10
  See Redding v. Prosight Specialty Mgmt. Co., Inc., 2014 WL 12783297, at *2 (D. Mont. Feb. 3, 2014)
(denying motion to quash subpoena issued to the plaintiff’s counsel because the plaintiff’s counsel
“possesse[d] crucial information that [the d]efendants require[d] to defend the case and critical facts
that [were] not available from another source”); Halawani v. Wolfenbarger, 2008 WL 5188813, at *5
(E.D. Mich. Dec. 10, 2008) (granting a motion to compel document production in response to
subpoena because, among other things, the requested “information [was] within the exclusive
possession of the [non-party] and not attainable by another source”).

                                                  13
unduly burdensome for them to do so.11 See, e.g., John v. Keller Williams Realty, Inc.,

2019 WL 7482200, at *2 (M.D. Fla. Nov. 19, 2019) (observing claims of undue burden

“should be supported by a statement (generally an affidavit) with specific information

demonstrating how the request is overly burdensome,” but rejecting the challenge to

non-party subpoenas because the defendant failed to establish any undue burden upon

it, and the third parties have not challenged the subpoenas on the ground they impose

an undue burden upon them); Tropical Mk’tg & Consul., LLC v. Glock, Inc., 2012 WL

5431002, *3 (M.D. Fla. Nov. 7, 2012) (overruling objection of undue burden because

movant failed to, inter alia, submit “affidavits or other proof to support this assertion”).

      Beyond that, however, the categories of documents called for by the Subpoenas are

very narrowly tailored (e.g., the ESOP Plan, two promissory notes, and the stock

purchase agreement used by the Path ESOP to acquire the shares of Path Holdings,

tax returns to show the financial relationships among and flowing through Path

Medical, Path Holdings, and the Path ESOP, contracts with specific individuals and

entities, 12 communications with specific individuals regarding specific topics, minutes

of meetings and other corporate formalities 13) and should be readily available to Path

11
     See infra Section II.E.
12
  For example, the Subpoenas seek contracts involving Kevin Johnson, who was a Board Member of
Path Medical and appears to have entered into a contract with Defendant Roger Ramos, M.D.
(“Ramos”) pursuant to which Ramos performed medical director services for Path Medical. In fact,
Ramos claims he “contracted for medical director services with Kevin Johnson” and Kevin Johnson
paid him. (Ex. 2, Interrog. Resp. Nos. 1-2.) Because Johnson, whose only known role was as a Board
Member of Path Medical, paid Ramos to perform services for Path Medical that the AC alleges were
fraudulent and unlawful, Plaintiffs have sought information related to this unusual arrangement, as
well as other contracts involving Johnson, Defendants, and Path Holdings.
13
   See supra n. 3-6. Moreover, to the extent the Provider Defendants argue tax returns and other
financial records are not discoverable from Defendants in a complex RICO case with a Protective

                                                14
Holdings, GreatBanc, as the Trustee for the Path ESOP, and Keefe, for production.

See, e.g., Arthrex, Inc. v. Parcus Med., LLC, 2012 WL 5382050, at *4 (M.D. Fla. Nov. 1,

2012) (finding document requests were “narrowly tailored” and “specifically limited”

to specific contracts, and therefore the requests were not overly broad, unduly

burdensome, or oppressive); Allied Aviation, LLC v. ASIG Holdings Corp., 2012 WL

13137013, at *2 (M.D. Fla. May 1, 2012) (finding a “proposed subpoena [was] not

unduly intrusive or burdensome because it [was] narrowly tailored to request” relevant

documents); Bujanowski v. Kocontes, 2008 WL 11447927, at *2 (M.D. Fla. June 11,

2008) (overruling the defendant’s argument a non-party subpoena was overbroad and

unduly burdensome and finding the subpoena was narrowly tailored to seek relevant

information). Neither Defendants nor the Non-Parties provide any specific evidence

to the contrary.

  E.      The Non-Party Subpoenas Are Not Unduly Burdensome, And Any Burden
          And Expense Of Complying With The Subpoenas Does Not Outweigh The
          Benefit Of Enforcing Compliance.
   Defendants do not argue the burden and expense for the Non-Parties to comply

with the Subpoenas outweighs the benefit of the discovery. Nonetheless, Defendants

argue the Subpoenas are unduly burdensome because: (1) Path Holdings, GreatBanc,

and Keefe are non-parties, which automatically weighs in favor of finding an undue



Order governing the production of confidential information, they are wrong. See, e.g., McGee, 2012
WL 8281725, at *2-4 (compelling physician to produce bank records, tax returns, and general ledgers
for his business because such documents are relevant to motive, profits from scheme, financial
relationships among defendants, and credibility of defendants); State Farm v. CPT Med. Servs., 375 F.
Supp. 2d 141, 156 (E.D.N.Y. 2005) (ordering production of tax returns, general ledgers, and bank
records in RICO action).

                                                 15
burden; (2) the requests are overbroad and seek irrelevant information Defendants

themselves could supposedly produce; and (3) the Subpoenas seek information relating

to the period before the fraudulent bills at issue were submitted to Plaintiffs.

Defendants are wrong on all accounts.

   As noted above, Defendants fail to satisfy their burden to establish with “particular

and specific demonstration of fact” that compliance with the Subpoenas would result

in an undue burden on the Non-Parties. See Bernath, 2017 WL 11025770, at *3; Doe v.

Rollins Coll., 2019 WL 11703980, at *1 (M.D. Fla. Feb. 27, 2019) (“The responding

party ‘must show specifically how the requested discovery is burdensome, overbroad,

or oppressive by submitting detailed affidavits or other evidence establishing the undue

burden’”); Eastwood Enters., LLC v. Farha, 2010 WL 11508180, at *4 (M.D. Fla. Apr.

26, 2010) (rejecting non-parties’ claims of undue burden that were not supported by

affidavits or any other evidence, and were based on conclusory assertions). Defendants

also overstate the significance of Path Holdings, GreatBanc, and Keefe’s status as non-

parties, arguing it somehow lightens Defendants’ burden to establish good cause for

issuing the protective order. (Mot. 17-18 (citing Cytodyne Tech., Inc. v. Biogenic Tech.,

Inc., 216 F.R.D. 533 (M.D. Fla. 2003).) The case upon which Defendants rely involved

a non-party’s motion to quash the subpoena, whereas here Defendants argue the

Subpoenas purportedly impose an undue burden on non-parties not present before the

Court. In any event, while some courts consider the non-parties’ status, that alone does

not and cannot support a finding of undue burden because it would render all non-

party discovery under Rule 45 impermissible.
                                           16
   With respect to Defendants’ arguments regarding relevance and breadth, the

Subpoenas seek information relevant to the claims at issue, and the requests are

narrowly tailored to specific documents (e.g., plan documents, agreements, meeting

minutes, and communications with specific individuals regarding the same) that

should be readily available to the Non-Parties, as discussed above. See Arthrex, 2012

WL 5382050, at *4; Bujanowski, 2008 WL 11447927, at *2. Defendants nonetheless

argue, without any authority, the proponent of discovery must show both a

“compelling need” for the requested documents and that the information is “material”

for “successfully prov[ing]” the claims at issue. (Mot. 18.) But demonstrating a

“compelling need” or proving materiality before discovery is conducted is not the

standard that governs here. See, e.g., Myers v. Porter, 2011 WL 13295468, at *2 (M.D.

Fla. Jan. 27, 2011); Goodman-Gable-Gould Co. v. Tiara Condo. Ass'n, Inc., 2007 WL

9701950, at *3-6 (S.D. Fla. Apr. 6, 2007). The Subpoenas are proper under

Rule 26(b)(1) because they seek information that “reasonably could lead to” matter

that bears on issues that are or may be tried in the case. See Eres, 2018 WL 11344801,

at *1. As explained above, Plaintiffs need the discovery because it, inter alia, is relevant

to identify, or could lead to information that bears upon, the individuals and entities

who have knowledge about, participated in, or benefited from the alleged scheme, and

the scope and extent of Defendants’ conspiracy, among other issues.

   In addition, although Defendants contend “the majority of documents [sought by

the Subpoenas] could be obtained from Defendants” (Mot. 18), they fail to explain

exactly which documents could be obtained from Defendants. (Mot. 18.) Given the
                                            17
paucity of information produced by Defendants to date, their vague assertions fail to

make clear which specific request seeks information in Defendants’ possession and

what, if anything, they intend to produce. In any event, while Plaintiffs will confer in

good faith with Defendants and the Non-Parties to avoid truly duplicative

productions, courts have repeatedly held plaintiffs alleging fraud and RICO violations

may obtain discovery from non-parties to, among other things, test the completeness

of the defendants’ discovery responses. State Farm v. Elite Health Centers, Inc., 2019 WL

2754653, at *13 (E.D. Mich. July 2, 2019) (“parties are entitled to seek the same

evidence from different sources within the same case in order to test veracity and

completeness and to uncover contradictory information”), objections overruled, 2019

WL 4017163 (E.D. Mich. Aug. 26, 2019); State Farm v. Physiomatrix, Inc., 2013 WL

10936871, at *11 (E.D. Mich. Nov. 26, 2013) (finding “there is no absolute rule

prohibiting a party from seeking to obtain the same documents from a non-party as

can be obtained from a party, nor is there an absolute rule providing that the party

must first seek those documents from an opposing party before . . . a non-party”); Med.

Tech., Inc. v. Breg, Inc., 2010 WL 3734719, at *4 (E.D. Pa. Sept. 21, 2010) (subpoena

was appropriate “not only to supplement [the opposing party’s] production but also to

test the veracity of [the opposing party’s] assertions that they have produced all the

documents they are required to produce”).

   Last, with respect to the period covered by the Subpoena, Defendants argue

because the AC seeks damages based on fraudulent bills for medically unnecessary

and unlawful services submitted “from at least January 2017 through the present,”
                                           18
Plaintiffs are precluded from seeking any information from non-parties that predates

this period. (Mot. 4, 19.) But Defendants’ own authority, Polycarpe, recognizes a party

is permitted to seek discovery into a reasonable period before the specific matters

giving rise to the claims at issue. Polycarpe, Inc., 2017 WL 2257571, at *5 (concluding

“the relevant period” begins a reasonable length of time before the defendant began to

service the plaintiff’s mortgage because it was relevant to the issue of the defendant’s

knowledge). Numerous other courts have reached similar conclusions. See, e.g.,

MedCity Rehab. v. State Farm, 2013 WL 1898374, at *2 (E.D. Mich. May 7, 2013), on

reconsideration in part, 2013 WL 4029052 (E.D. Mich. Aug. 7, 2013) (“Courts have

commonly extended the scope of discovery to a reasonable number of years prior to

the defendant’s alleged illegal action”). 14 In short, Defendants fail to carry their burden

to show the Subpoenas impose any undue burden on the Non-Parties, and the benefit

of the discovery far outweighs any of the normal burdens and expenses associated with

litigation. Accordingly, in light of the strong preference for “full discovery whenever

possible,” Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985),

Defendants’ Motion should be denied.

III.      CONCLUSION
       For all of the foregoing reasons, the Court should deny the Motion.




14
  See also Physiomatrix, 2013 WL 10572229, at *3 (allowing subpoena discovery “prior to the alleged
submission of fraudulent claims” because it was “relevant to the origins of the scheme and [the
d]efendants’ financial condition at the time they allegedly entered into the conspiracy”); Robbins v.
Camden City Bd. of Educ., 105 F.R.D. 49, 63 (D.N.J. 1985) (“Courts have commonly extended the
scope of discovery to a reasonable number of years prior to the defendant's alleged illegal action”).

                                                 19
Dated: July 29, 2021                          By: /s/ David I. Spector

Ross O. Silverman                             David I. Spector
ross.silverman@katten.com                     Fla. Bar No. 086540
(admitted pro hac vice)                       david.spector@hklaw.com
Eric T. Gortner                               Nicholas Purvis
eric.gortner@katten.com                       Fla. Bar No. 054268
(admitted pro hac vice)                       nicholas.purvis@hklaw.com
John W. Reale                                 Matthew Detzel
john.reale@katten.com                         Fla. Bar No. 050604
(admitted pro hac vice)                       matthew.detzel@hklaw.com
John T. Lepore                                Holland & Knight LLP
john.lepore@katten.com                        777 South Flagler Drive
(admitted pro hac vice)                       Suite 1900, West Tower
Katten Muchin Rosenman LLP                    West Palm Beach, Florida 33401
525 West Monroe Street                        Telephone: (561) 833-2000
Chicago, Illinois 60661-3693                  Facsimile: (561) 650-8399
Telephone: (312) 902-5200
Facsimile: (312) 902-1061

                               Attorneys for Plaintiffs




                                         20
                          CERTIFICATE OF SERVICE
 I hereby certify that on July 29, 2021, the foregoing document will be served on all

counsel of record via CM/ECF.

                                        By: John T. Lepore
                                        Attorney for Plaintiffs
